Title: To George Washington from Elizabeth Foote Washington, 23 December 1793
From: Washington, Elizabeth Foote
To: Washington, George


          
            Dear Sir
            Hay-Feild [Va.] Dec. 23d 1793.
          
          Your letter of the 9th covering Doctor Tates opinion came duly to hand—Mr Washington acknowledges himself very much oblig’d to you for
            the part you have taken in this business, & highly approves
            of your sending him forword immediately—he has anxiously look’d for him on every Stage
            day Since, but as yet has seen nothing of him, he begs if he has not yet left
            Philadelphia for the purpose of coming to Virginia you will urge him to as speedy
            departure for that purpose as is possible—Mr Washington is much in the same situation as
            he has been for some length of time past, except we think he sees less & less every
            day almost, indeed it may be said he cannot see any thing more than the light, mr
            Washington joins in most respectful compliments to Mrs Washington & her children,
            & believe us dear Sir to be yours most affectionately
          
            Eliza. Washington
          
        